Citation Nr: 0734107	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-31 984	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.  



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1945 to August 1946, and from June 1947 to March 
1966.  

2.  In October 2007, the RO received a copy of an obituary, 
which indicates he died earlier that month.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
cf. Padgett v. Nicholson, 473 F. 3d 1364 (Fed. Cir. 2007) 
(upholding Zevalkink and Landicho as they apply to non-final 
VA decisions).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


